Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-41 are pending; claims 21, 28 and 35 are independent.

Claim Objections
Claims 26, 32 and 40 are objected to for the following informalities.
The claims contain typo: “the version of the objected”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,725,708 (Appl. No.: 14/815,844).  According to the observation provided below, claims in the Patent No. 10,725,708 claims all the limitations set forth in the instant claims 21-41.
 

Instant Application

Patent No. 10,725,708 (App. No.: 14/815,844)
21. A computer program product for expiring objects replicated from a source storage to a target storage, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that executes to communicate with a source storage and a target storage and to cause operations, the operations comprising:
1. A computer program product for expiring objects replicated from a source storage to a target storage, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that executes to cause operations, the operations comprising:

…
determining whether replication of an unreplicated version of an object at the source storage not yet replicated to the target storage would satisfy a target retention policy if replicated to the target storage;
determining whether the oldest version is unreplicated in response to determining the oldest version needs to be expired, wherein an unreplicated version of the object comprises a version that after being stored is subject to the expiration operation before being subject to a replication operation;

…
replicating the unreplicated version of the object to the target storage in response to determining that the replication of the unreplicated version to the target storage would satisfy the target retention policy;
not expiring the oldest version that is determined to be unreplicated in response to determining that the oldest
version needs to be expired to satisfy the at least one source retention requirement and determining that the number of the unreplicated versions on the source
storage satisfy the at least one target retention requirement.

…
indicating the unreplicated version of the object as replicated in response to determining that the replication of the unreplicated version of the object to the target storage would not satisfy the target retention policy; and
expiring the oldest version that is determined to be unreplicated at the source storage in response to determining that the number of unreplicated versions on the source storage do not satisfy the at least one target retention requirement; and

…
indicating the unreplicated version of the object as replicated in response to replicating the unreplicated version of the object to the target storage.
not expiring the oldest version that is determined to be unreplicated in response to determining that the oldest
version needs to be expired to satisfy the at least one source retention requirement and determining that the number of the unreplicated versions on the source
storage satisfy the at least one target retention requirement.
22
4
23
3
24
2
25
2
26
2,7
27
1,4




Claims 28-34 and 35-41 are rejected for the same reason stated for claims 21-27.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21, 28, 11, 12 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21, 28 and 35 recite: indicating the unreplicated version of the object as replicated in response to determining that the replication of the unreplicated version of the object to the target storage would not satisfy the target retention policy; and indicating the unreplicated version of the object as replicated in response to replicating the unreplicated version of the object to the target storage. It is not clear what the claimed subject matter is; the unreplicated version is indicated as replicated regardless of the satisfying target retention policy.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 24, 28, 31, 35 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatterjee et al., Patent No.: US 8,286,030 (Chatterjee).

Chatterjee teaches:
Claim 21.	A computer program product for expiring objects replicated from a source storage to a target storage, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that executes to communicate with a source storage and a target storage and to cause operations, the operations comprising:
determining whether replication of an unreplicated version of an object at the source storage not yet replicated to the target storage would satisfy a target retention policy if replicated to the target storage; (col. 5, ll. 20-49; col. 7, ll. 11-45, replication of an snapshot/ an unreplicated version of an object from a first storage to a second storage would satisfy the second storage retentions policy, i.e., the second storage only keeps certain number of snapshots and deletes the old snapshots)  
replicating the unreplicated version of the object to the target storage in response to determining that the replication of the unreplicated version to the target storage would satisfy the target retention policy; (col. 5, ll. 20-49; col. 7, ll. 11-45, an snapshot from a first storage is replicated to a second storage based on the second storage retention policy) 
indicating the unreplicated version of the object as replicated in response to determining that the replication of the unreplicated version of the object to the target storage would not satisfy the target retention policy; and (col. 7, ll. 11-45; col. 14, ll. 26-32, available snapshots based on the retention policy indicates that the snapshot is replicated)  
indicating the unreplicated version of the object as replicated in response to replicating the unreplicated version of the object to the target storage. (col. 7, ll. 11-45; col. 14, ll. 26-32, available snapshots based on the retention policy indicates that the snapshot is replicated)

Claim 28.	A system in communication with a source storage to a target storage, comprising a processor; and a computer readable storage medium having computer readable program code that when executed by the processor performs operations, the operations comprising:
determining whether replication of an unreplicated version of an object at the source storage not yet replicated to the target storage would satisfy a target retention policy if replicated to the target storage; (col. 5, ll. 20-49; col. 7, ll. 11-45, replication of an snapshot from a first storage to a second storage would satisfy the second storage retentions policy, i.e., the second storage only keeps certain number of snapshots and deletes the old snapshots)  
replicating the unreplicated version of the object to the target storage in response to determining that the replication of the unreplicated version to the target storage would satisfy the target retention policy; (col. 5, ll. 20-49; col. 7, ll. 11-45, an snapshot from a first storage is replicated to a second storage based on the second storage retention policy) 
indicating the unreplicated version of the object as replicated in response to determining that the replication of the unreplicated version of the object to the target storage would not satisfy the target retention policy; and (col. 7, ll. 11-45; col. 14, ll. 26-32, available snapshots based on the retention policy indicates that the snapshot is replicated)  
indicating the unreplicated version of the object as replicated in response to replicating the unreplicated version of the object to the target storage. (col. 7, ll. 11-45; col. 14, ll. 26-32, available snapshots based on the retention policy indicates that the snapshot is replicated) 

Claim 35.	A method for expiring objects replicated from a source storage to a target storage, comprising:
determining whether replication of an unreplicated version of an object at the source storage not yet replicated to the target storage would satisfy a target retention policy if replicated to the target storage; (col. 5, ll. 20-49; col. 7, ll. 11-45, replication of an snapshot from a first storage to a second storage would satisfy the second storage retentions policy, i.e., the second storage only keeps certain number of snapshots and deletes the old snapshots)  
replicating the unreplicated version of the object to the target storage in response to determining that the replication of the unreplicated version to the target storage would satisfy the target retention policy; (col. 5, ll. 20-49; col. 7, ll. 11-45, an snapshot from a first storage is replicated to a second storage based on the second storage retention policy) 
indicating the unreplicated version of the object as replicated in response to determining that the replication of the unreplicated version of the object to the target storage would not satisfy the target retention policy; and (col. 7, ll. 11-45; col. 14, ll. 26-32, available snapshots based on the retention policy indicates that the snapshot is replicated)  
indicating the unreplicated version of the object as replicated in response to replicating the unreplicated version of the object to the target storage. (col. 7, ll. 11-45; col. 14, ll. 26-32, available snapshots based on the retention policy indicates that the snapshot is replicated) 

Claim 24.	The computer program product of claim 21, wherein the determining that the replication of the unreplicated version would satisfy the target retention policy comprises:
determining whether the replication of the unreplicated version of the object would satisfy at least one of a target age limit and a target retention number limit, wherein the unreplicated version of the object is replicated in response to determining that the replication of the unreplicated version of the object would satisfy at least one of the target age limit and the target retention number limit. (Chatterjee, col. 6, ll. 7-10; col. 7, ll. 25-32, the secondary storage stores limited number of snapshot/replica according to the retention policy)
Claims 31 and 38 are rejected under the same rationale as claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 29-30 and 36-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chatterjee as applied to claims 21, 28 and 25 above in view of Watanabe et al, “Update Propagation Strategies Considering Degree of Data Update in Peer-to-Peer Networks” (Watanabe).

Claim 22.	Chatterjee taught determining replicating an unreplicated version of the object to the target storage based on the target retention policy as shown in claim 21.  
Chatterjee did not specifically teach the determining is performed in response to initiating a replication operation to replicate unreplicated versions of the object to the target storage.
Watanabe discloses a determination is performed in response to initiating a replication operation to replicate unreplicated versions of the object to the target storage in Figs. 1-2, Sec. 2, wherein an original node sends updated data/an unreplicated version of the data to replica holders if update conditions set by replica holders are satisfied)
Both Chatterjee, Abs., and Watanabe Abs., replicate data from one storage to another storage. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein the determining whether the replication of the unreplicated version of the object would satisfy a target retention policy is performed in response to initiating a replication operation to replicate unreplicated versions of the object to the target storage because doing so would further increase usability of Chatterjee by explicitly initiating a replication operation and checking a target condition for replicating an item for achieving the same predictable result of replicating items based on a retention policy) 
Claims 29 and 36 are rejected under the same rationale as claim 22.

The combination of Chatterjee and Watanabe teaches:
Claim 23.	The computer program product of claim 22, wherein the operations further comprises:
determining whether there are a plurality of unreplicated versions of the object at the source storage in response to initiating a replication operation, wherein the determining whether the replication of the unreplicated version of the object would not satisfy the target retention policy is performed in response to determining that there are a plurality of unreplicated versions of the object not yet replicated to the target storage; and (Watanabe, Figs. 1-2, Sec. 2, wherein the original node does not send updated data/multiple unreplicated versions until an update condition set by a replica holder is satisfied)
replicating a new version of the object to the target storage in response to determining there are not a plurality of unreplicated versions of the object. (Watanabe, Figs. 1-2, Sec. 2, wherein updated data/unreplicated version sent to an update holder is a new version of data satisfying the update condition set by a replica holder)
Claims 30 and 37 are rejected under the same rationale as claim 23.

Claims 25-27, 32-34 and 39-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chatterjee as applied to claims 21, 24, 28, 31 35 and 38 above in view of Ren et al., Pub. No.: US 2017/0031776 (Ren).

Claim 25.	Chatterjee taught the computer program product of claim 24, wherein the unreplicated version of the object determined to satisfy at least one of the target retention policy and target retention limit comprises a newest unreplicated version of the object in col. 4, ll. 23-30 and col. 6, ll. 2-9, wherein a secondary storage sores replica based on the retention policy and the un replicated data includes delta data, i.e., the newest unreplicated version of the objet.
Chatterjee did not specifically teach indicating that all unreplicated versions of the object are replicated in response to determining that the replication of the newest unreplicated version of the object would not satisfy at least one of the target age limit and the target retention number limit.
 Ren teaches indicating that all unreplicated versions of the object are replicated in response to determining that the replication of the newest unreplicated version of the object would not satisfy at least one of the target age limit and the target retention number limit in ¶¶ 36-37, 77, 81, wherein snapshots are retained and replicated based on the retention policy associated with primary and secondary storages and wherein a newest unreplicated snapshot that is not closest to hour is not replicated while the one closest to hour is replicated)
Both Chatterjee, Abs., and Ren, ¶ 35, replicate data from one storage to another storage. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing indicating that all unreplicated versions of the object are replicated in response to determining that the replication of the newest unreplicated version of the object would not satisfy at least one of the target age limit and the target retention number limit because doing so would further increase usability of Chatterjee by providing for selection of snapshots to be replicated.  
Claims 32 and 39 are rejected under the same rationale as claim 25.

The combination of Chatterjee and Ren teaches:

Claim 26.	The computer program product of claim 21, wherein the operations further comprises:
determining whether a version of an object at the source storage needs to be expired to satisfy a source retention policy; and (Chatterjee, col. 5, l. 64-col. 6, l. 9,  snapshots are expired/deleted from the primary and the secondary storage based on different retention policy)
determining whether the version of the object is unreplicated in response to determining that the version of the object at the source storage needs to be expired to satisfy the source retention policy, wherein determining whether the replication of the unreplicated version of the object at the source storage would satisfy the target retention policy is performed for the version of the objected determined to be unreplicated. (Ren, ¶¶ 36-37, 77-78, 81 a snapshot not closest to hour is unreplicated not satisfying a target policy and will be deleted from first storage)    
Claims 33 and 40 are rejected under the same rationale as claim 26.

Claim 27.	The computer program product of claim 26, wherein the operations further comprises:
expiring the version of the object at the source storage in response to determining that the replication of the unreplicated version of the object would not satisfy the target retention policy, (Ren, ¶¶ 77-78, 81 a snapshot not closest to hour is unreplicated and will be deleted from the storage)     
wherein the version of the object is not expired in response to determining that the replication of the unreplicated version of the object would satisfy the target retention policy; and (Ren, ¶¶ 77-78, 81 a snapshot closet to hour is unreplicated and retained for being replicated)     
expiring the version of the object in response to determining that the version of the object is replicated. (Chatterjee, col. 7, ll. 26-32, snapshots deleted from a first storage based on the first storage retention policy has to be replicated to a second storage policy and deleted from the second storage based on the second storage retention policy;  Ren, ¶¶ 77-78, a replicated snapshot is deleted based on a retention policy)
Claims 34 and 41 are rejected under the same rationale as claim 27.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Barbr et al., Patent No.: US 9,063,946:
col. 6, ll. 39-57, “different criteria may be used to determine which set of objects is to be deleted from the storage service during a given iteration of scheduled deletion activities. The criteria for deleting a particular storage object may include, for example, any combination of: the time that has elapsed since the object was created, the time since the object was most recently modified, the time since the object was last accessed, or how frequently the object is accessed or modified. In at least some implementations, a client-specified object expiration policy or retention policy (which may in turn specify one or more of the criteria listed above in some cases) may be used for identifying candidate objects for deletion”.
col. 10, ll. 46-55, “the service may support a desired level of durability (such as 99.999999999% durability, which corresponds to an average annual expected loss of 0.000000001 % of objects stored in the service) by storing redundant copies or replicas of storage objects (including redundant copies of both metadata and data). Respective replicas of a given storage object may be stored in geographically separated locations in some embodiments-e .g., replica R1 of object 01 may be stored in a data center DC1 and replica R2 in a different data center DC2, and so on… an update may be applied to one replica R1 some time before the update is applied to replica R2. A number of  different approaches may be used to resolve potential or real update conflicts that may result from the distributed, asynchronous design of the storage system in various embodiments. For example, protocols that rely on modification sequence numbers (MSNs) to resolve conflicts may be used in some embodiments, where if two apparently conflicting update operations for the same object identifier or key are detected, the operation with the more recent (higher) MSN is determined to be the "winner"-i.e., the operation with the higher MSN is accepted as the valid operation to resolve the conflict”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159